Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1, 4, 6-22 have been examined in this application. Claims 1, 4, 6-10, and 21-22 are allowed, Claims 14—20 are objected for being dependent on a rejected based claim, Claims 11-13 are rejected. This communication is a RCE Non-Final Rejection in response to the Applicant’s “Amendments/Remarks and RCE” filed on 07/15/2021.
Allowable Subject Matter
Claims 1, 4, 6-10 and 21-22 are allowed.
The claims are allowable over the prior art of record because the teachings of the references as a whole do not teach, show, or render obvious the combination set forth including that of Claims 1, 4, 6-10 and 21-22.
Regarding Claim 1, the closest prior art, Burns (US 10,477,981) teaches a depth-adjustable fabric enclosure for a playpen. The flap of the enclosure wraps around the upper frame and either cross member however does not disclose the expandable portion coving the pivot connection with two folded edge portions along with the enclosure having both a folded and unfolded state with the cover being affixed in both states. 
As a result, the claimed invention provides an additional structural and functional distinction over the prior art. Furthermore, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at 
Claims 14 and 17-20 are objected.
Claim 14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 14, the closest prior art Rampton discloses a play yard with a removable liner however, the liner is not removable from the top. The liner/enclosure is inserted from the top and into the bottom therefore would be removable from the bottom end. The prior art of Rampton shows the opening closer to the bottom than the top which is the opposite from the instant invention (see annotated Figures 13/14 below from Rampton). 
Additionally, regarding claims 17-20, the play yard is not a pivotable playpen at the joints. The play pen only folds upward and downward and not like the enclosure in the instant invention that folds inward and outward. Additionally, the enclosure must be removed prior to folding the play yard. As such the enclosure that is claimed from the instant invention is unique as the enclosure must be attached which then the box pleat to form from the action of closing.
As a result, the claimed invention provides an additional structural and functional distinction over the prior art. Furthermore, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rampton (US 9149128).
In regards to Claim 11, Rampton teaches: An infant playpen comprising: a support frame (see Fig. 1-2, [100]) including a bottom frame portion (see Fig. 1, retention member [108]); and an enclosure (see Fig. 10, liner [200] including sleeves [208]) installable on the support frame and comprising a flexible material (per col 8, lines [19-28]: liner is fabric material- inherently flexible), the enclosure having a sidewall including an inner layer (see Fig. 10, sidewall portion of [202] adjacent sleeve [208]) and an outer layer (see Fig. 10, sleeve [208] forms “an outer layer”), the bottom frame portion of the support frame extending through a hollow interior between the inner layer and the outer layer (see Fig. 10, a “hollow interior” exists between sleeve fabric [208] and liner fabric [200]) when the enclosure is installed on the 
In regards to Claim 12, Rampton teaches: The infant playpen according to claim 11, wherein the enclosure includes an opening (210 – Fig. 14) communicating with the hollow interior (208 – see annotated Fig. 13/14 below) between the inner layer and the outer layer for facilitating installation and removal of the enclosure with respect to the support frame (Col 9 Line 61 and Col 10 Line 10 and Fig. 13/14 showing insertion and removal of liner over the frame), the opening extending along at least one side of the enclosure (see annotated Fig. 13/14 below).

    PNG
    media_image1.png
    684
    759
    media_image1.png
    Greyscale

Annotated Figure 13 and 14 from Rampton
In regards to Claim 13 Rampton teaches: The infant playpen according to claim 12, wherein the opening 210 – Fig. 14) extends circumferentially around the enclosure (see annotated Fig. 14 with the enclosure 208 being inserted through the tube and moving downward in Fig. 14)
In regards to Claim 15 Rampton teaches: The infant playpen according to claim 12, wherein the enclosure includes a fastener (631) operable to open and close the opening (see annotated Figure 31 below).
In regards to Claim 16 Rampton teaches: The infant playpen according to claim 15, wherein the fastener includes a zip fastener (Col 12 Lines 48-60 and see annotated Figure 31 below).

    PNG
    media_image2.png
    443
    298
    media_image2.png
    Greyscale

Annotated Figure 31 from Rampton
Response to Arguments
Applicant’s arguments with respect to Claim 11 and the dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Tharalson et al. (US 2002/0152550) teaches an enclosure with a containing cover that can be inserted on to the support bars from top to bottom, covering the frame and being sized/shaped to be removable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/26/2021